DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney of record Gerald E. Hespos (reg.#30066) on 02/05/21.

The application has been amended as follows: 
Title: CONNECTOR WITH TERMINAL FITTING

CLAIM AMENDMENTS:
1. (Currently amended) A connector, comprising: 
a terminal supporting body and a terminal covering body slidable relative to each other; 
a male terminal fitting supported in the terminal supporting body, the male terminal fitting including a projecting male tab; and 
a housing including an accommodating portion internally provided with an accommodation space capable of accommodating the terminal supporting body and the terminal covering body and a receptacle connected to the accommodating portion, configured to surround the male tab and internally provided with a fitting space, a mating female connector being fittable into the fitting space; 
wherein: 

a contact portion is provided on a plate surface of the covering body; 
a contact stop portion configured such that the properly accommodated terminal covering body is stopped in contact therewith the contact portion is provided on an inner surface of the accommodating portion; and 
the terminal supporting body relatively slides to displace the terminal covering body to the exposed position, is accommodated properly in the accommodating portion and locates the male tab in the receptacle when a force of a certain magnitude or higher is applied with the terminal covering body at the protection position stopped in contact with 4the contact stop portion; and 
wherein one of the terminal supporting body and the terminal covering body is provided with a deflectable and deformable semi-locking portion, and the other is provided with a restricting portion configured to be resiliently locked to the semi-locking portion at the protection position and to restrict a relative displacement of the terminal covering body to the exposed position unless the force of the certain magnitude or higher is applied to the terminal supporting body.

2. (Currently amended) A connector, comprising: 
a terminal supporting body and a terminal covering body slidable relative to each other; 
a male terminal fitting supported in the terminal supporting body, the male terminal fitting including a projecting male tab; and 
a housing including an accommodating portion configured to accommodate the terminal supporting body and the terminal covering body and a receptacle connected to the accommodating portion and configured to surround the male tab; 
wherein: 
the terminal covering body is relatively slidable between a protection position for covering the male tab and an exposed position for exposing the male tab; 
stop portion configured such that the properly accommodated terminal covering body is stopped in contact therewith; 
the terminal supporting body relatively slides to displace the terminal covering body to the exposed position, is properly accommodated in the accommodating portion and locates the male tab in the receptacle when a force of a certain magnitude or higher is applied with the terminal covering body at the protection position stopped in contact with the contact stop portion; and 
the accommodating portion is provided with a hook configured to resiliently contact the terminal covering body in a withdrawing direction, relatively slide the terminal covering body to the protection position and allow the terminal covering body displaced to the protection position to be taken out when a force is applied 5to the terminal supporting body in the withdrawing direction; and 
wherein one of the terminal supporting body and the terminal covering body is provided with a deflectable and deformable semi-locking portion, and the other is provided with a restricting portion configured to be resiliently locked to the semi-locking portion at the protection position and to restrict a relative displacement of the terminal covering body to the exposed position unless the force of the certain magnitude or higher is applied to the terminal supporting body.

3. (Cancelled).

4. (Currently Amended) The connector of claim 2, wherein the accommodating portion is provided with a deflectable and deformable locking lance configured to retain and lock the properly accommodated terminal supporting body.

5. (Cancelled).

6. (Currently Amended) The connector of claim 1, wherein the accommodating portion is provided with a deflectable and deformable locking lance configured to retain and lock the properly accommodated terminal supporting body.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claims 1; and 2 Kanda et al. (US 2018/0026401) is the closest prior art of record regard to the instant invention of claims 1; and 2. However, Kanda does not teach: “wherein one of the terminal supporting body and the terminal covering body is provided with a deflectable and deformable semi-locking portion, and the other is provided with a restricting portion configured to be resiliently locked to the semi-locking portion at the protection position and to restrict a relative displacement of the terminal covering body to the exposed position unless the force of the certain magnitude or higher is applied to the terminal supporting body”. ". The prior art of record fails to teach or fairly suggest these limitations as substantially described in claims 1; and 2. These limitations, in combination with the remaining limitations of claims 1; and 2, are neither taught nor suggested by the prior art of record, therefore claims 1; and 2 is allowable.
	Claims 6; and 4 are respectively dependent on claims 1; and 2 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.H.N/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831